367 U.S. 911 (1961)
COMMISSIONER OF INTERNAL REVENUE
v.
SCHLUDE ET UX.
No. 629.
Supreme Court of United States.
Decided June 19, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Solicitor General Rankin, Assistant Attorney General Rice, Harry Baum and George F. Lynch for petitioner.
Robert Ash and Carl F. Bauersfeld for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded for further consideration in the light of American Automobile Association v. United States, ante, p. 687.
MR. JUSTICE DOUGLAS dissents.